Citation Nr: 0400108	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
rheumatic fever and rheumatic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk

INTRODUCTION

The veteran had active service from October 1959 to July 
1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

Pursuant to the veteran's request, in June 2003, a hearing at 
the RO was held before the undersigned who is a Veterans Law 
Judge who is signing this document and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.


REMAND

In this case, additional development is required as the 
evidence is inadequate to fully evaluate the veteran.  The 
veteran's service medical records do not show any complaints 
of, diagnosis or treatment for rheumatic fever or rheumatic 
heart disease.  On enlistment examination of September 1959, 
the veteran's heart was evaluated as normal.  

VA and service examinations and treatment reports show that 
the veteran was treated for pneumonia in 1960.  He has been 
service connected for bronchial asthma.  It has subsequently 
been shown that he had a prosthetic aortic valve replacement, 
had a history of aortic valve disorder with cardiomyopathy 
from June 1998, had congestive heart failure from October 
2001 and was diagnosed with rheumatic aortic stenosis in 
December 2001.  

At a hearing in June 2003, the veteran reported that he took 
the Post Office examination and was told by Dr. Olsten that 
he had split tones, which went "bloop-bloop", however, it 
did not mean anything to him at that time.  He also reported 
that he was first aware that he had rheumatic fever in 
October 2001.  He reported that he was admitted to a VA 
medical center where Drs. Murphy and Karatela asked him if he 
had rheumatic fever and he replied, no.  He reported that Dr. 
Murphy subsequently told him that his heart sounds sounded 
like it was rheumatic and he told her about a situation back 
in service like pneumonia, or it was misdiagnosed as 
pneumonia.  He reported that he had an operation to have a 
mechanical heart valve installed and a few months after the 
operation Dr. West told him that he had rheumatic fever and 
rheumatic heart disease.  He also reported that he could not 
find any records, however he believed that a Dr. Campbell had 
hospitalization records.  As these records have not been 
specifically requested, an additional attempt to obtain 
treatment records from the above mentioned examiners will be 
needed.

Additionally, a VA examination should be provided to 
ascertain whether he has any residuals of rheumatic fever and 
or rheumatic heart disease and, if so, whether there is any 
relationship to the veteran's service.  

Finally, prior to the claim leading to this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law. 
38 U.S.C.A. § 5100 et seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  While 
the new law and regulations have been provided to the 
veteran, in order to continue to comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.

2.	Request that the veteran provide the 
names, addresses, and approximate 
dates of treatment for all those who 
have diagnosed or treated him at any 
time for rheumatic heart fever and 
rheumatic heart disease.  Ask him to 
provide an appropriate release for 
each private care provider.  Records 
obtained should include those of Dr. 
Murphy and Dr. Karatela from the West 
Palm Beach, Florida, VA Medical 
Center, Dr. West from Steward, 
Florida, and Dr. Campbell from Quonset 
Point, Rhode Island.  Request from 
each provider so identified copies of 
all treatment records for the veteran 
that is adequately identified.  
Associate all responses with the 
claims file.  If any request for 
private treatment records is 
unsuccessful, notify the veteran so he 
may obtain and submit the records 
himself.  

3.	The RO should locate and include in 
the claims folder the veteran's 
treatment records from the United 
States Postal Office during 1961 to 
1974, where the veteran reported he 
was examined and given a physical by 
Dr. Olsten, including contacting the 
veteran for more information, if 
needed.  

4.	Then, the veteran should be scheduled 
for a VA examination(s) to ascertain 
whether he has any residuals of 
rheumatic fever, or has rheumatic 
heart disease.  The claims folder 
should be made available to the 
examiner(s) for review prior to the 
examination(s).  All necessary 
diagnostic testing should be done to 
determine the full extent of any 
disability present.

The examiner(s) should determine if 
the veteran has any residuals of 
rheumatic fever, or whether he has 
rheumatic heart disease.  If so, it 
should be indicated when the onset of 
the pathology can first be identified.  
In making that determination, the 
examiner(s) should review the claims 
file, including the service medical 
records and post-service VA 
examinations shortly after service.  
It should also be indicated whether 
there is any reason to believe that 
the inservice findings would have more 
appropriately represented the presence 
of rheumatic heart disease.  If the 
veteran does not currently have any 
residuals of rheumatic fever or 
rheumatic heart disease, that should 
be noted for the claims folder.  If 
the examiner(s) are unable to answer 
any of the questions posed with any 
degree of medical certainty, he or she 
should clearly so state.  The reasons 
and bases for any conclusion reached 
should be discussed.

5.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
supplemental statement of the case 
(SSOC).  

The SSOC should include consideration 
and a discussion of 38 C.F.R. § 3.655 
if the veteran fails to appear for a 
scheduled examination.  In such case, 
the RO should include a copy of the 
notification letter in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




